Citation Nr: 1215484	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  98-03 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a higher combined rating on account of service-connected disabilities under 38 C.F.R. § 4.25.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel









INTRODUCTION

The Veteran served on active duty from September 1960 to June 1966. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Philadelphia, Pennsylvania, Regional Office (RO).  

Following a March 2000 RO hearing, the Veteran appealed rating determinations which denied service connection for left foot strep infection and disabilities of the lower extremities, including nerve/muscle damage, and thrombophlebitis. 

In February 2002, another hearing was held before a Decision Review Officer. 

In a December 2011 decision, the Board granted service connection for residuals of bilateral shin splints, nerve damage/foot drop of the bilateral lower extremities, vascular disability of the bilateral lower extremities and residuals of a foot strep infection.  The Board also denied an initial compensable rating for chin laceration scar.  Additionally, the Board remanded the Veteran's claim for entitlement to a higher combined rating given that additional ratings would need to be assigned for the newly service connected disabilities, thus likely changing the Veteran's overall combined disability rating.  In a subsequent February 2012 rating decision, the RO effectuated the Board's grants of service connection, resulting in a combined 100 percent rating effective from April 27, 1999 and a combined 90 percent rating effective from March 1996 to April 26, 1999.  The Veteran was also awarded special monthly compensation under 38 U.S.C.A. § 1114(s).  Accordingly, the only issue remaining on appeal is entitlement to a higher combined rating.  

It appears that the Veteran may be attempting to allege clear and unmistakable error in relation to the rating assigned to his currently service connected residuals of a foot strep infection.  Such an allegation would need to be presented to the agency of original jurisdiction in the first instance.  It also appears that the Veteran may be alleging clear and unmistakable error in regard to other matters.  To the extent he is claiming clear and unmistakable evidence with rating decisions, such claims must be made, with specificity to the RO.  To the extent he wants to claim clear and unmistakable error in a decision of the Board, he must make a specific motion to the Board setting out the errors.  That has not been done.  The sole remaining issue for appellate review at this time is the one cited on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From April 27, 1999 to the present, the Veteran's service connected disabilities have been assigned the highest possible, 100 percent, combined schedular rating.

2.  The 90 percent combined schedular rating assigned to the Veteran from March 1996 to April 26, 1999 was accurately calculated.  


CONCLUSION OF LAW

The criteria for a higher combined rating for the Veteran's service-connected disabilities have not been met for any time during this appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.25, 4.26.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to the instant appeal as it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Analysis

In a June 1998 rating decision, the RO granted an increased, 10 percent rating, for the Veteran's service-connected left hand injury effective March 28, 1996.  The RO also granted an increased, 10 percent, rating for fungus of the feet effective March 28, 1996.  As a result of this decision the Veteran had the following service connected disabilities: anxiety disorder, rated 30 percent, residuals of left hand injury, rated 10 percent, tinnitus, rated 10 percent, foot fungus, rated 10 percent, bilateral hearing loss, rated noncompensable and scar of the chin, rated noncompensable.  The combined disability rating assigned for these service-connected disabilities was 50 percent.  

In a subsequent July 1998 statement, the Veteran asked the RO to advise him of the calculation or chart used to determine that his combined rating should be 50 percent rather than 60 percent (the rating percentage that would be arrived at if the ratings for each individual service-connected disability were simply added together).  In response, in an October 1998 supplemental statement of the case (SSOC), the RO noted that an overall disability rating was determined by combining the separate ratings according to the formula presented in the "combined ratings table" at 38 C.F.R. § 4.25.  The RO also presented the table to the Veteran in the pertinent laws, regulations and rating schedule provisions section of the SSOC.  Since that time, this issue as to the appropriate combined rating has been in appellate status, and has been readjudicated as appropriate.  

Calculating the proper combined evaluation requires application of 38 C.F.R. § 4.25 and the Combined Ratings Table found therein.  Table I, Combined Ratings Table, results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  Thus, a person having a 60 percent disability is considered 40 percent efficient.  Proceeding from this 40 percent efficiency, the effect of a further 30 percent disability is to leave only 70 percent of the efficiency remaining after consideration of the first disability, or 28 percent efficiency altogether.  The individual is thus 72 percent disabled, as shown in Table I opposite 60 percent and under 30 percent. 

To use Table I, the disabilities will first be arranged in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I.   For example, if there are two disabilities, the degree of one disability will be read in the left column and the degree of the other in the top row, whichever is appropriate.  The figures appearing in the space where the column and row intersect will represent the combined value of the two.  This combined value will then be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  Thus, with a 50 percent disability and a 30 percent disability, the combined value will be found to be 65 percent, but the 65 percent must be converted to 70 percent to represent the final degree of disability.  Similarly, with a disability of 40 percent, and another disability of 20 percent, the combined value is found to be 52 percent, but the 52 percent must be converted to the nearest degree divisible by 10, which is 50 percent.  If there are more than two disabilities, the disabilities will also be arranged in the exact order of their severity and the combined value for the first two will be found as previously described for two disabilities.  The combined value, exactly as found in Table I, will be combined with the degree of the third disability (in order of severity).  The combined value for the three disabilities will be found in the space where the column and row intersect, and if there are only three disabilities will be converted to the nearest degree divisible by 10, adjusting final 5's upward.  Thus, if there are three disabilities ratable at 60 percent, 40 percent, and 20 percent, respectively, the combined value for the first two will be found opposite 60 and under 40 and is 76 percent.  This 76 will be combined with 20 and the combined value for the three is 81 percent.  This combined value will be converted to the nearest degree divisible by 10, which is 80 percent.  The same procedure will be employed when there are four or more disabilities.  38 C.F.R. § 4.25, Table I.  Noncompensable ratings, by their nature, do not add to a Veteran's overall combined rating.  

Additionally, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to the degree of disability.  This bilateral factor is applied to such bilateral disabilities before other combinations are carried out, and the rating for such disabilities, including the bilateral factor, is treated as one disability for the purpose of arranging the disabilities in order of severity to calculate the overall combined rating for all of the Veteran's disabilities.  38 C.F.R. § 4.26.     

As noted above, in June 1998, the Veteran had the following service connected disabilities: anxiety disorder, rated 30 percent, residuals of left hand injury, rated 10 percent, tinnitus, rated 10 percent, foot fungus, rated 10 percent, bilateral hearing loss, rated noncompensable and scar of the chin, rated noncompensable.  Plugging these values into the combined ratings table, 30 percent combined with 10 percent leads to a 37 percent combined value, 37 percent combined with 10 percent leads to a 43 percent value, and 43 percent rating combined with 10 percent rating leads to a 49 percent value.  Then, converting this value to the nearest degree divisible by 10 leads to a final combined rating of 50 percent.  Thus, the RO, in the June 1998 rating decision, accurately assigned a combined disability rating of 50 percent.   

Subsequently, in the February 2012 rating decision, the RO increased the Veteran's combined rating to 90 percent from March 28, 1996 to April 26, 1999 and to 100 percent from April 27, 1999 forward.  As 100 percent is the highest possible rating, there is no basis for a rating assignment in excess of this amount and thus, no need for the Board to review whether this combined rating was accurately calculated.  Also, the Board finds that the 90 percent rating assigned from March 28, 1996 to April 26, 1999 was accurately calculated.  

Notably, during the March 28, 1996 to April 26, 1999 time frame the Veteran's service connected disabilities consist of post traumatic stress disorder (PTSD) (formerly diagnosed as generalized anxiety disorder with depression), rated 50 percent, low back disability, rated 40 percent, L4-S1 radiculopathy of the left lower extremity, rated 40 percent, vascular disability of the right lower extremity, rated 10 percent, vascular disability of the left lower extremity, rated 10 percent, peripheral neuropathy of the right lower extremity, rated 10 percent,  peroneal neuropathy of the left lower extremity, rated 10 percent,  residuals of left hand injury, rated 10 percent, tinnitus, rated 10 percent and foot fungus, rated 10 percent.  Additionally, scar of chin, shin splints, residuals of strep infection of the left foot and residuals of bone graft of the iliac crest are all rated as noncompensable.  Accordingly, under the combined ratings table, with application of the bilateral factor, the Veteran's lower extremity disabilities are first combined in the following manner: 40 percent (L4-S1 radiculopathy of the left lower extremity) combined with 10 percent (left lower extremity peroneal neuropathy) leads to a 46 percent value, 46 percent combined with 10 percent (right lower extremity peripheral neuropathy) leads to a 51 percent value, 51 percent  combined with 10 percent (left lower extremity vascular disability) leads to a 56 percent value and 56 percent combined with 10 percent (right lower extremity vascular disability) leads to a 60 percent value.  Consequently, the bilateral factor for the lower extremity disabilities is equal to 6 (10% of 60) and the overall rating percentage for the lower extremity disabilities for combined rating purposes is 66.  

Then, 66 combined with 50 percent (PTSD) leads to an 83 percent value, 83 percent combined with 40 percent (low back disability) leads to a 90 percent value, 90 percent combined with 10 percent (residuals of left hand injury) leads to 91 percent value, 91 percent combined with 10 percent (tinnitus) leads to a 92 percent value, 92 percent combined with 10 percent (foot fungus) leads to a 93 percent value and 93 percent combined with 10 percent (bilateral hearing loss) leads to a 94 percent value.  Accordingly, converting to the nearest 10 then results in the assignment of an overall 90 percent combined rating from March 28, 1996 to April 27, 1999.

Thus, in summary, the Board finds that the combined ratings for the Veteran's service connected disabilities were accurately calculated both in the June 1998 rating decision, which formed the basis of the Veteran's initial inquiry, and in the February 2012 rating decision, which added additional service connected disabilities and increased his overall combined disability rating substantially.  Accordingly, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a higher combined rating on account of service-connected disabilities under 38 C.F.R. § 4.25 is denied for the entire appeal period.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


